Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to the remarks filed 5/25/2022.
Response to Amendment
2.	Claims 1, 2, 8, 14-15, 20 have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been considered but are moot based on the new grounds of rejection responsive to the amendments.
	Additional prior art, Bader, has been incorporated to further teach the newly recited limitations of an audio conferencing device with multiple microphones positioned in a room (see art rejection below).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-5, 13-14, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (2008/0310398) in view of Bader et al (8,719,032).

Regarding claim 1 Jain teaches A computer-implemented method (abstract: method and system; fig 2, 19: computer system) comprising: 
receiving, by a computing device that is an audio conferencing device in a room, and from a plurality of microphones of the audio conferencing device, and each microphone providing audio data to a respective audio channel, first audio data for a first audio channel of the respective channels (abstract: receiving calls, wherein each call comprises an audio stream; fig 3-5; 13: conference calls; audio channel; 22: receiving a plurality of calls in a telephone conference call system 300 includes acquiring an audio stream in packet intervals, e.g., audio packets, of each of N call audio streams 310(N). Each call may be analyzed according to selected feature criteria in N separate audio channel analyzers 330(N)); 
transmitting, by the computing device, the first audio data (fig 3, 4, 5; para 23: selected number of speakers…are forwarded); 
while receiving and transmitting the first audio data (23-25): 
receiving, by the computing device, second audio data for a second audio channel of the respective audio channels (25 other speakers enter the conversation; 24: audio stream corresponding to a channel); 
determining, by the computing device, a first speech audio energy level of the first audio data and a first noise energy level of the first audio data by providing the first audio data as a first input to a model that is trained to determine a speech audio energy level of given audio data and a noise energy level of the given audio data (22: audio channel analyzers; 23: each of channel analyzers may determine energy content in speaker’s voice; may be accomplished using software that recognizes and distinguishes speech from non-speech sounds; energy content of non-speech sounds); 
determining, by the computing device, a second speech audio energy level of the second audio data and a second noise energy level of the second audio data by providing the second audio data as a second input to the model (22: audio channel analyzers; 23: each of channel analyzers may determine energy content in speaker’s voice; may be accomplished using software that recognizes and distinguishes speech from non-speech sounds; energy content of non-speech sounds); and 
based on the first speech audio energy level, the first noise energy level, the second speech audio energy level, and the second noise energy level, determining, by the computing device, whether to switch to transmitting the second audio data or continue transmitting the first audio data (fig 3; para 23: audio ranked by voice energy content…and selected number are forwarded; 24-25; analyzing energy features of each channel and determining which to select for transmission); and 
based on determining whether to switch to transmitting the second audio data or continue transmitting the first audio data, transmitting, by the computing device, the first audio data or the second audio data (23-25 -
where Jain teaches receiving multiple channels of audio data, analyzing the audio data to determine audio characteristics, and presenting certain channels based on the audio characteristics; Jain monitors the channels, and as a specific channel exhibits certain characteristics that are not acceptable, can instead incorporate another more acceptable channel).  
Jain does not specifically teach where Bader teaches
receiving, by a computing device that is an audio conferencing device in a room, and from a plurality of microphones of the audio conferencing device, each microphone of the microphones positioned in the room (abstract: conference room with multiple microphones; figure 1; col 1 l. 37-39: microphones in the same room; col 3 l. 10-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Bader for an improved system to allow the conference system to also work when microphones are positioned locally, and further presenting a reasonable expectation of success where each stream/channel would still be able to be obtained, analyzed, and transmitted accordingly.

Regarding claim 4 Jain teaches The method of claim 1, wherein: 
determining whether to switch to transmitting the second audio data or continue transmitting the first audio data comprises determining to switch to transmitting the second audio data, and transmitting the first audio data or the second audio data comprises transmitting the second audio data and ceasing to transmit the first audio data (24-25 analyzing energy features of each channel and determining which to select for transmission; 24: block passage of the audio stream from one or more of the calls).  

Regarding claim 5 Jain teaches The method of claim 1, wherein: 
determining whether to switch to transmitting the second audio data or continue transmitting the first audio data comprises determining to continue transmitting the first audio data, and transmitting the first audio data or the second audio data comprises continue transmitting the first audio data (24-25 analyzing energy features of each channel and determining which to select for transmission).  

Regarding claim 13 Jain teaches The method of claim 1, wherein the computing device is configured to receive additional audio data for additional audio channels and determine whether to switch to transmitting the additional audio data from one of the additional audio channels (22-25 analyzing energy features of each channel and determining which to select for transmission).  


Regarding claim 14 Jain and Bader teach A system comprising: 
one or more computers; and 
one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform the operations comprising: 
receiving, by a computing device, that is an audio conferencing device in a room, and from a plurality of microphones of the audio conferencing device, each microphone of the microphones positioned in the room, and each microphone providing audio data to a respective audio channel, first audio data for a first audio channel of the respective audio channels; 
transmitting, by the computing device, the first audio data; 
while receiving and transmitting the first audio data: 32Attorney Docket No. 16113-8782001 
receiving, by the computing device, second audio data for a second audio channel of the respective audio channels; 
determining, by the computing device, a first speech audio energy level of the first audio data and a first noise energy level of the first audio data by providing the first audio data as a first input to a model that is trained to determine a speech audio energy level of given audio data and a noise energy level of the given audio data; 
determining, by the computing device, a second speech audio energy level of the second audio data and a second noise energy level of the second audio data by providing the second audio data as a second input to the model; and 
based on the first speech audio energy level, the first noise energy level, the second speech audio energy level, and the second noise energy level, determining, by the computing device, whether to switch to transmitting the second audio data or continue transmitting the first audio data; and 
based on determining whether to switch to transmitting the second audio data or continue transmitting the first audio data, transmitting, by the computing device, the first audio data or the second audio data.  
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 16 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 17 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.


Regarding claim 20 Jain and Bader teach A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform the operations comprising: 
receiving, by a computing device that is an audio conferencing device in a room, and from a plurality of microphones of the audio conferencing device, each microphone of the microphones positioned in the room, and each microphone providing audio data to a respective audio channel, first audio data for a first audio channel of the respective audio channels; 
transmitting, by the computing device, the first audio data; 
while receiving and transmitting the first audio data: 
receiving, by the computing device, second audio data for a second audio channel of the respective audio channels; 
determining, by the computing device, a first speech audio energy level of the first audio data and a first noise energy level of the first audio data by providing the first audio data as a first input to a model that is trained to determine a speech audio energy level of given audio data and a noise energy level of the given audio data; 
determining, by the computing device, a second speech audio energy level of the second audio data and a second noise energy level of the second audio data by providing the second audio data as a second input to the model; and 
based on the first speech audio energy level, the first noise energy level, the second speech audio energy level, and the second noise energy level, determining, by the computing device, whether to switch to transmitting the second audio data or continue transmitting the first audio data; and 
based on determining whether to switch to transmitting the second audio data or continue transmitting the first audio data, transmitting, by the computing device, the first audio data or the second audio data.
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.



7.	Claims 2-3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Bader in further view of Nemala et al (9,640,194).

Regarding claim 2 Jain does not specifically teach where Nemala teaches The method of claim 1, comprising: 
receiving, by the computing device, speech audio samples (abstract clean speech signals; fig 4; col 7 l. 59-65; col 8 l. 1); 
receiving, by the computing device, noise samples (abstract; fig 4; col 8 l. 2 reference noise signals); 
determining, by the computing device, a noise energy level of each noise sample and a speech audio energy level of each speech audio sample (col 6 l. 5-11 energy; col 8 l. 1-11 energy at channel); 
generating, by the computing device, noisy speech audio samples by combining each noise sample and each speech audio sample (abstract; fig 4-5; col 8 l 1-11: reference clean speech and noise signals may be combined by a combination module of the training system into synthetic noisy speech signals); and 
training, by the computing device and using machine learning, the model using the noise energy level of each noise sample, the speech audio energy level of each speech audio sample, and the noisy speech audio samples to estimate the speech audio energy level the noise energy level of the samples (abstract: machine learning trained on cues pertaining to clean and noisy speech signals and a synthetic noisy speech signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Nemala for an improved system to allow for training a model to recognize speech and noise for more accurate speech and noise identification and classification.

Regarding claim 3 Nemala teaches The method of claim 2, wherein combining each noise sample and each speech audio sample comprises overlapping each noise sample and each audio sample in the time domain and summing each noise sample and each audio sample.  (col 8 l 1-11: reference clean speech and noise signals may be combined by a combination module of the training system into synthetic noisy speech signals)
Rejected for similar rationale and reasoning as claim 2

Claim 15 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.


8.	Claim 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Bader in further view of Femal (2016/0261749).

	Regarding claim 6 Jain teaches the method of claim 1, wherein 
determining a first speech audio energy level of the first audio data and a first noise energy level of the first audio data	
determining whether to switch to transmitting the second audio data or continue transmitting the first audio data is based further on, [for each of the multiple frequency bands,] each first speech audio energy level, each first noise energy level, each second speech audio energy level, and each second noise energy level (as discussed and rejected in claim 1).  
Jain does not specifically teach where Femal teaches
determining a first speech audio energy level of the first audio data and a first noise energy level of the first audio data comprises: 
for each of multiple frequency bands, determining a respective first speech audio energy level and a respective first noise energy level (31 audio signal for each channel is analyzed to determine speech or noise; noise, voice, indicator of frequency at which the energy in audio signal is concentrated), 
determining a second speech audio energy level of the second audio data and a second noise energy level of the second audio data comprises: 
for each of the multiple frequency bands, determining a respective second speech audio energy level and a respective second noise energy level (31 audio signal for each channel is analyzed).
	Femal teaches provide automatic filtering of noisy conference members to reduce or eliminate background noise from conference audio, and determining energy levels for frequency bands of the channels.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Femal for an improved system for additional audio analysis.
	Jain teaches receiving multiple channels of audio data, analyzing the audio data to determine audio characteristics, and presenting certain channels based on the audio characteristics, and one could look to Femal to allow for additional audio analysis to assist in making determination of audio characteristics and whether to incorporate certain channels.  Jain and Femal would therefore teach
determining whether to switch to transmitting the second audio data or continue transmitting the first audio data is based further on, for each of the multiple frequency bands, each first speech audio energy level, each first noise energy level, each second speech audio energy level, and each second noise energy level.  

Regarding claim 12 Jain teaches The method of claim 1, comprising: 
[before] transmitting the first audio data or the second audio data and based on the first speech audio energy level, the first noise energy level, the second speech audio energy level, the second noise energy level, [performing, by the computing device, noise reduction on the first audio data or the second audio data],
But does not specifically teach where Femal teaches before transmitting, performing, by the computing device, noise reduction on the first audio data or the second audio data (abstract; 5-6; 5: filtering of noisy conference members to reduce or eliminate background noise).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate noise reduction for an improved system for improved channel audio quality.

Claim 18 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.


9.	Claims 7-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Bader in further view of He et al (2006/0287856)

Regarding claim 7 Jain teaches
first speech audio energy level, the first noise energy level, the second speech audio energy level, and the second noise energy level,
but does not specifically teach where He teaches The method of claim 1, comprising: 30Attorney Docket No. 16113-8782001 
[based on the first speech audio energy level, the first noise energy level, the second speech audio energy level, and the second noise energy level,] 
updating, by the computing device, a state of a state machine that includes a speech state, a noise state, a silence state, and an uncertain state (89-90: waveforms categorized into classes; speech state, noise state, silence state, onset state).  
Jain teaches determining energy content and distinguishing speech from non-speech (23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate specific states for classification presenting a reasonable expectation of success in still allowing for sound/speech determination (classification) and subsequent processes based on the determination.

Regarding claim 8 Jain teaches The method of claim 7, wherein: 
the first audio channel is an established speaker channel that indicates that first speech audio energy level satisfies a speech audio energy level threshold (22 channel analyzer; 23: determine energy content in a speaker’s voice; distinguishes speech from non-speech, intervals between spoken words used to evaluate energy of non-speech sounds; 24 quality ranking for each channel, threshold), 
the second audio channel is another established speaker channel that indicates that second speech audio energy level satisfies the speech audio energy level threshold (22-25 where steps (energy, quality ranking) are performed for multiple channels), 
[updating the state of the state machine comprises updating the state of the state machine to the speech state], and 
determining whether to switch to transmitting the second audio data or continue transmitting the first audio data comprises determining to transmit both the first audio data and the second audio data [based on updating the state of the speech machine to the speech state and] based on the first audio channel and the second audio channel both being established speaker channels (Jain 24-25 can send multiple acceptable channels; further rejected based on rationale of claim 1).  
Jain does not specifically teach where He teaches updating the state of the state machine comprises updating the state of the state machine to the speech state (89-90)
Rejected for similar rationale and reasoning as claim 7 above

Regarding claim 9 Jain and He teach The method of claim 7, wherein: 
the first audio channel is an established speaker channel that indicates that first speech audio energy level satisfies a speech audio energy level threshold (Jain), 
updating the state of the state machine comprises updating the state of the state machine to the noise state (He)
determining whether to switch to transmitting the second audio data or continue transmitting the first audio data comprises determining to continue transmitting the first audio data based on updating the state of the state machine to the noise state (Jain -determining channel for transmission; He - state).  
Rejected for similar rationale and reasoning as claim 7/8 above

Regarding claim 10 Jain and He teach The method of claim 7, wherein: 
the first audio channel is an established speaker channel that indicates that first speech audio energy level satisfies a speech audio energy level threshold (Jain), 
updating the state of the state machine comprises updating the state of the state machine to the silence state (He), and 31Attorney Docket No. 16113-8782001 
determining whether to switch to transmitting the second audio data or continue transmitting the first audio data comprises determining to continue transmitting the first audio data based on updating the state of the state machine to the silence state (Jain -determining channel for transmission; He - state).
Rejected for similar rationale and reasoning as claim 7/8 above
  
Regarding claim 11 Jain and He teach The method of claim 7, wherein: 
the first audio channel is an established speaker channel that indicates that first speech audio energy level satisfies a speech audio energy level threshold (Jain), 
updating the state of the state machine comprises updating the state of the state machine to the uncertain state (He), and 
determining whether to switch to transmitting the second audio data or continue transmitting the first audio data comprises determining to continue transmitting the first audio data based on updating the state of the state machine to the uncertain state (Jain -determining channel for transmission; He - state).  
Rejected for similar rationale and reasoning as claim 7/8 above


Claim 19 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655